UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7272


ROBERT WILKINS,

                     Plaintiff - Appellant,

              v.

DAVID SHAW, Administrator; JAMES MCVIGOR, Sheriff; PHIL CORBETT,
Chief; ELAINE TANSKI, Nurse,

                     Defendants - Appellees,

              and

UNITED STATES MARSHALS,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:20-ct-03031-D)


Submitted: February 17, 2022                                  Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Wilkins, Appellant Pro Se. James R. Morgan, Jr., WOMBLE BOND DICKINSON
(US) LLP, Winston-Salem, North Carolina; Christina Jansen Banfield, HARRIS,
CREECH, WARD & BLACKERBY, New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Robert Wilkins appeals the district court’s order granting summary judgment in

favor of four individually named defendants in his 42 U.S.C. § 1983 action. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Wilkins v. Shaw, No. 5:20-ct-03031-D (E.D.N.C. Aug. 20,

2021). We grant Wilkins’ motion to amend in part, insofar as he seeks to supplement the

arguments in his informal brief, but deny the motion to amend in part, insofar as Wilkins

seeks substantive relief from the district court’s order. We deny Wilkins’ request for

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3